Gunter, Justice,
dissenting.
I think the court by its decision today in this case has judicially created a dwarf out of what was once the "Great Writ.” I would reverse the habeas corpus judgment rendered below.
This record and the court’s opinion show that the appellant was arrested under a void warrant; he was not afforded a commitment hearing or any other kind of hearing by the state; immediately after his unconstitutional arrest, he was transported from his home county to a distant state correctional institution; and he has been unconstitutionally incarcerated there since October of 1975, some nine months.
If there ever was or ever will be a record and *192transcript that depicts the deprivation of the liberty of a citizen without due process of law more vividly than this one does, it would exceed the confines of my rather uninhibited imagination.
I think the appellant has, since October 22, 1975, been deprived of his liberty without due process of law in violation of the Fourteenth Amendment to the United States Constitution and its equivalent in the Georgia Constitution.
I respectfully dissent.